Exhibit 10.2

 

SECOND AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION
OF
PENSARE ACQUISITION CORP.

 

___________, 2019

 

Pensare Acquisition Corp., a corporation organized and existing under the laws
of the State of Delaware (the “Corporation”), DOES HEREBY CERTIFY AS FOLLOWS:

 

1. The name of the Corporation is “Pensare Acquisition Corp.” The original
certificate of incorporation of the Corporation was filed with the Secretary of
State of the State of Delaware (the “Secretary of State”) on April 7, 2016 (the
“Original Certificate”). The first certificate of amendment of the Original
Certificate was filed with the Secretary of State on May 10, 2016. The second
certificate of amendment of the Original Certificate was filed with the
Secretary of State on December 19, 2016. The third certificate of amendment of
the Original Certificate was filed with the Secretary of State on May 11, 2017.
The Amended and Restated Certificate of Incorporation (the “First Amended and
Restated Certificate”), was filed on July 27, 2017 which both restates and
amends the provisions of the Original Certificate, as amended.

 

2. This Second Amended and Restated Certificate of Incorporation (the “Second
Amended and Restated Certificate”), which both restates and amends the
provisions of the First Amended and Restated Certificate, was duly adopted in
accordance with Sections 242 and 245 of the General Corporation Law of the State
of Delaware and by the affirmative vote of the Corporation’s stockholders in
accordance with Section 228 of the General Corporation Law of the State of
Delaware (the “DGCL”).

 

3. The text of the First Amended and Restated Certificate is hereby restated and
amended in its entirety to read as follows:

 

Article I
NAME

 

The name of the corporation is [________] (the “Corporation”).

 

Article II
PURPOSE

 

The purpose of the Corporation is to engage in any lawful act or activity for
which corporations may be organized under the DGCL. In addition to the powers
and privileges conferred upon the Corporation by law and those incidental
thereto, the Corporation shall possess and may exercise all the powers and
privileges that are necessary or convenient to the conduct, promotion or
attainment of the business or purposes of the Corporation. 

 



1

 

 

Article III
REGISTERED AGENT

 

The street address of the registered office of the Corporation in the State of
Delaware is 1209 Orange Street, Wilmington, County of New Castle, State of
Delaware 19801, and the name of the Corporation’s registered agent at such
address is The Corporation Trust Company.

 

Article IV
CAPITALIZATION

 

Section 4.1 Authorized Capital Stock. The total number of shares of all classes
of capital stock, each with a par value of $0.0001 per share, which the
Corporation is authorized to issue is 505,000,000 shares, consisting of (a)
500,000,000 shares of common stock, par value $0.0001 per share (the “Common
Stock”), and (b) 5,000,000 shares of preferred stock, par value $0.0001 per
share (the “Preferred Stock”).

 

Section 4.2 Preferred Stock. The Board of Directors of the Corporation (the
“Board”) is hereby expressly authorized to provide out of the unissued shares of
the Preferred Stock for one or more series of Preferred Stock and to establish
from time to time the number of shares to be included in each such series and to
fix the voting rights, if any, designations, powers, preferences and relative,
participating, optional, special and other rights, if any, of each such series
and any qualifications, limitations and restrictions thereof, as shall be stated
in the resolution or resolutions adopted by the Board providing for the issuance
of such series and included in a certificate of designation (a “Preferred Stock
Designation”) filed pursuant to the DGCL, and the Board is hereby expressly
vested with the authority to the full extent provided by law, now or hereafter,
to adopt any such resolution or resolutions.

 

Section 4.3 Common Stock.

 

(a) Except as otherwise required by law or this Second Amended and Restated
Certificate (including any Preferred Stock Designation), the holders of shares
of Common Stock shall be entitled to one vote for each such share on each matter
properly submitted to the stockholders on which the stockholders generally are
entitled to vote.

 

(b) Except as otherwise required by law or this Second Amended and Restated
Certificate (including any Preferred Stock Designation), at any annual or
special meeting of the stockholders of the Corporation, the holders of the
Common Stock shall have the exclusive right to vote for the election of
directors and on all other matters properly submitted to a vote of the
stockholders, and no holder of any series of Preferred Stock, as such, shall be
entitled to any voting powers in respect thereof. Notwithstanding the foregoing,
except as otherwise required by law or this Second Amended and Restated
Certificate (including a Preferred Stock Designation), the holders of the Common
Stock shall not be entitled to vote on any amendment to this Second Amended and
Restated Certificate (including any amendment to any Preferred Stock
Designation) that relates solely to the terms of one or more outstanding series
of the Preferred Stock if the holders of such affected series are entitled,
either separately or together with the holders of one or more other such series,
to vote thereon pursuant to this Second Amended and Restated Certificate
(including any Preferred Stock Designation) or the DGCL.

 



2

 

 

(c) Subject to applicable law and the rights, if any, of the holders of any
outstanding series of the Preferred Stock, the holders of the Common Stock shall
be entitled to receive such dividends and other distributions (payable in cash,
property or capital stock of the Corporation) when, as and if declared thereon
by the Board from time to time out of any assets or funds of the Corporation
legally available therefor, and shall share equally on a per share basis in such
dividends and distributions.

 

(d) Subject to applicable law and the rights, if any, of the holders of any
outstanding series of the Preferred Stock, in the event of any voluntary or
involuntary liquidation, dissolution or winding-up of the Corporation, after
payment or provision for payment of the debts and other liabilities of the
Corporation, the holders of the Common Stock shall be entitled to receive all
the remaining assets of the Corporation available for distribution to its
stockholders, ratably in proportion to the number of shares of the Common Stock
held by them.

 

Section 4.4 Rights and Options. The Corporation has the authority to create and
issue rights, warrants and options entitling the holders thereof to acquire from
the Corporation any shares of its capital stock of any class or classes, with
such rights, warrants and options to be evidenced by or in instrument(s)
approved by the Board. The Board is empowered to set the exercise price,
duration, times for exercise and other terms and conditions of such rights,
warrants or options; provided, however, that the consideration to be received
for any shares of capital stock issuable upon exercise thereof may not be less
than the par value thereof.

 

 Article V
BOARD OF DIRECTORS

 

Section 5.1 Board Powers. The business and affairs of the Corporation shall be
managed by, or under the direction of, the Board. In addition to the powers and
authority expressly conferred upon the Board by statute, this Second Amended and
Restated Certificate or the Bylaws of the Corporation (“Bylaws”), the Board is
hereby empowered to exercise all such powers and do all such acts and things as
may be exercised or done by the Corporation, subject, nevertheless, to the
provisions of the DGCL, this Second Amended and Restated Certificate, and the
Bylaws.

 

Section 5.2 Number, Election and Term.

 

(a) The number of directors of the Corporation shall be not less than three,
with at least one director in each of Class I, Class II and Class III. The exact
number of directors shall be fixed from time to time by the action of a majority
of the entire Board, provided that no decrease in the number of directors shall
shorten the term of any incumbent director.

 



3

 

 

(b) Subject to Section 5.5 hereof, the Board shall be divided into three
classes, as nearly equal in number as possible and designated Class I, Class II
and Class III. The Board is authorized to assign members of the Board already in
office to Class I, Class II or Class III. The term of the initial Class I
Directors shall expire at the first annual meeting of the stockholders of the
Corporation following the effectiveness of this Second Amended and Restated
Certificate; the term of the initial Class II Directors shall expire at the
second annual meeting of the stockholders of the Corporation following the
effectiveness of this Second Amended and Restated Certificate; and the term of
the initial Class III Directors shall expire at the third annual meeting of the
stockholders of the Corporation following the effectiveness of this Second
Amended and Restated Certificate. At each succeeding annual meeting of the
stockholders of the Corporation, beginning with the first annual meeting of the
stockholders of the Corporation following the effectiveness of this Second
Amended and Restated Certificate, successors to the class of directors whose
term expires at that annual meeting shall be elected for a three-year term or
until the election and qualification of their respective successors in office,
subject to their earlier death, resignation or removal. Subject to Section 5.5
hereof, if the number of directors is changed, any increase or decrease shall be
apportioned by the Board among the classes so as to maintain the number of
directors in each class as nearly equal as possible, but in no case shall a
decrease in the number of directors shorten the term of any incumbent director.
The Board is hereby expressly authorized, by resolution or resolutions thereof,
to assign members of the Board already in office to the aforesaid classes at the
time this Second Amended and Restated Certificate (and therefore such
classification) becomes effective in accordance with the DGCL.

 

(c) Subject to Section 5.5 hereof, a director shall hold office until the annual
meeting for the year in which his or her term expires and until his or her
successor has been elected and qualified, subject, however, to such director’s
earlier death, resignation, retirement, disqualification or removal.

 

(d) Unless and except to the extent that the Bylaws shall so require, the
election of directors need not be by written ballot.

 

Section 5.3 Newly Created Directorships and Vacancies. Subject to Section 5.5
hereof, newly created directorships resulting from an increase in the number of
directors and any vacancies on the Board resulting from death, resignation,
retirement, disqualification, removal or other cause may be filled solely and
exclusively by a majority vote of the remaining directors then in office, even
if less than a quorum, or by a sole remaining director (and not by
stockholders), and any director so chosen shall hold office for the remainder of
the full term of the class of directors to which the new directorship was added
or in which the vacancy occurred and until his or her successor has been elected
and qualified, subject, however, to such director’s earlier death, resignation,
retirement, disqualification or removal.

 

Section 5.4 Removal. Subject to Section 5.5 hereof, any or all of the directors
may be removed from office at any time with cause and only by the affirmative
vote of holders of a majority of the voting power of all then outstanding shares
of capital stock of the Corporation entitled to vote generally in the election
of directors, voting together as a single class.

 

Section 5.5 Preferred Stock -_Directors. Notwithstanding any other provision of
this Article V, and except as otherwise required by law, whenever the holders of
one or more series of the Preferred Stock shall have the right, voting
separately by class or series, to elect one or more directors, the term of
office, the filling of vacancies, the removal from office and other features of
such directorships shall be governed by the terms of such series of the
Preferred Stock as set forth in this Second Amended and Restated Certificate
(including any Preferred Stock Designation) and such directors shall not be
included in any of the classes created pursuant to this Article V unless
expressly provided by such terms.

 



4

 

 

Article VI
BYLAWS

 

In furtherance and not in limitation of the powers conferred upon it by law, the
Board shall have the power and is expressly authorized to adopt, amend, alter or
repeal the Bylaws. The affirmative vote of a majority of the Board shall be
required to adopt, amend, alter or repeal the Bylaws. The Bylaws also may be
adopted, amended, altered or repealed by the stockholders; provided, however,
that in addition to any vote of the holders of any class or series of capital
stock of the Corporation required by law, this Second Amended and Restated
Certificate (including any Preferred Stock Designation), or by the Bylaws, the
affirmative vote of the holders of at least a majority of the voting power of
all then outstanding shares of capital stock of the Corporation entitled to vote
generally in the election of directors, voting together as a single class, shall
be required for the stockholders to adopt, amend, alter or repeal the Bylaws;
and provided further, however, that no Bylaws hereafter adopted by the
stockholders shall invalidate any prior act of the Board that would have been
valid if such Bylaws had not been adopted.

 

Article VII
MEETINGS OF STOCKHOLDERS; ADVANCE NOTICE

 

Section 7.1 Meetings. Subject to the rights, if any, of the holders of any
outstanding series of the Preferred Stock, and to the requirements of applicable
law, special meetings of stockholders of the Corporation may be called only by
the Chairman of the Board, Chief Executive Officer of the Corporation, or the
Board pursuant to a resolution adopted by a majority of the Board, and the
ability of the stockholders to call a special meeting is hereby specifically
denied. Except as provided in the foregoing sentence, special meetings of
stockholders may not be called by another person or persons.

 

Section 7.2 Advance Notice. Advance notice of stockholder nominations for the
election of directors and of business to be brought by stockholders before any
meeting of the stockholders of the Corporation shall be given in the manner
provided in the Bylaws.

 

Section 7.3 Stockholder Action by Written Consent Without a Meeting. The
stockholders of the Corporation may not take action by written consent without a
meeting but must take any such actions at a duly called annual or special
meeting.

 

Article VIII
LIMITED LIABILITY; INDEMNIFICATION

 

Section 8.1 Limitation of Director Liability. A director of the Corporation
shall not be personally liable to the Corporation or its stockholders for
monetary damages for breach of fiduciary duty as a director, except to the
extent such exemption from liability or limitation thereof is not permitted
under the DGCL as the same exists or may hereafter be amended. Any amendment,
modification or repeal of the foregoing sentence shall not adversely affect any
right or protection of a director of the Corporation hereunder in respect of any
act or omission occurring prior to the time of such amendment, modification or
repeal.

 



5

 

 

Section 8.2 Indemnification and Advancement of Expenses.

 

(a) To the fullest extent permitted by applicable law, as the same exists or may
hereafter be amended, the Corporation shall indemnify and hold harmless each
person who is or was made a party or is threatened to be made a party to or is
otherwise involved in any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“proceeding”) by reason of the fact that he or she is or was a director or
officer of the Corporation or, while a director or officer of the Corporation,
is or was serving at the request of the Corporation as a director, officer,
employee or agent of another corporation or of a partnership, joint venture,
trust, other enterprise or nonprofit entity, including service with respect to
an employee benefit plan (an “indemnitee”), whether the basis of such proceeding
is alleged action in an official capacity as a director, officer, employee or
agent, or in any other capacity while serving as a director, officer, employee
or agent, against all liability and loss suffered and expenses (including,
without limitation, attorneys’ fees, judgments, fines, ERISA excise taxes,
damages, claims and penalties and amounts paid in settlement) reasonably
incurred by such indemnitee in connection with such proceeding. The Corporation
shall to the fullest extent not prohibited by applicable law pay the expenses
(including attorneys’ fees) incurred by an indemnitee in defending or otherwise
participating in any proceeding in advance of its final disposition; provided,
however, if the DGCL requires, an advancement of expenses incurred by an
indemnitee in his or her capacity as a director or officer of the Corporation
(and not in any other capacity in which service was or is rendered by such
indemnitee, including, without limitation, service to an employee benefit plan)
shall be made only upon the Corporation’s receipt of an undertaking, by or on
behalf of such indemnitee, to repay all amounts so advanced if it shall
ultimately be determined that such indemnitee is not entitled to be indemnified
under this Section 8.2 or otherwise. The rights to indemnification and
advancement of expenses conferred by this Section 8.2 shall be contract rights
and such rights shall continue as to an indemnitee who has ceased to be a
director, officer, employee or agent and shall inure to the benefit of his or
her heirs, executors and administrators. Notwithstanding the foregoing
provisions of this Section 8.2(a), except for proceedings to enforce rights to
indemnification and advancement of expenses, the Corporation shall indemnify and
advance expenses to an indemnitee in connection with a proceeding (or part
thereof) initiated by such indemnitee only if such proceeding (or part thereof)
was authorized by the Board.

 

(b) The rights to indemnification and advancement of expenses conferred on any
indemnitee by this Section 8.2 shall not be exclusive of any other rights that
any indemnitee may have or hereafter acquire under law, this Second Amended and
Restated Certificate, the Bylaws, an agreement, vote of stockholders or
disinterested directors, or otherwise.

 

(c) Any repeal or amendment of this Section 8.2 by the stockholders of the
Corporation or by changes in law, or the adoption of any other provision of this
Second Amended and Restated Certificate inconsistent with this Section 8.2,
shall, unless otherwise required by law, be prospective only (except to the
extent such amendment or change in law permits the Corporation to provide
broader indemnification rights on a retroactive basis than permitted prior
thereto), and shall not in any way diminish or adversely affect any right or
protection existing at the time of such repeal or amendment or adoption of such
inconsistent provision in respect of any proceeding (regardless of when such
proceeding is first threatened, commenced or completed) arising out of, or
related to, any act or omission occurring prior to such repeal or amendment or
adoption of such inconsistent provision.

 



6

 

 

(d) This Section 8.2 shall not limit the right of the Corporation, to the extent
and in the manner authorized or permitted by law, to indemnify and to advance
expenses to persons other than indemnitees.

 

Article IX
FORUM

 

Section 9.1 Forum. Unless the Corporation consents in writing to the selection
of an alternative forum, the sole and exclusive forum for any stockholder
(including a beneficial owner) to bring (i) any derivative action or proceeding
brought on behalf of the Corporation, (ii) any action asserting a claim of
breach of a fiduciary duty owed by any director, officer or other employee of
the Corporation to the Corporation or the Corporation’s stockholders, (iii) any
action asserting a claim arising pursuant to any provision of the DGCL or this
Certificate of Incorporation or the Corporation’s Bylaws, or (iv) any action
asserting a claim governed by the internal affairs doctrine shall be the Court
of Chancery of the State of Delaware (or if the Court of Chancery does not have
jurisdiction, another state court located within the State of Delaware, or if no
state court located within the State of Delaware has jurisdiction, the federal
district court for the District of Delaware) in all cases subject to the court’s
having personal jurisdiction over the indispensable parties named as defendants.

 

Section 9.2 Foreign Action. If any action the subject matter of which is within
the scope of Section 9.1 is filed in a court other than a court located within
the State of Delaware (a “Foreign Action”) in the name of any stockholder, such
stockholder shall be deemed to have consented to (i) the personal jurisdiction
of the state and federal courts located within the State of Delaware in
connection with any action brought in any such court to enforce Section 9.1 (an
“FSC Enforcement Action”) and (ii) having service of process made upon such
stockholder in any such FSC Enforcement Action by service upon such
stockholder’s counsel in the Foreign Action as agent for such stockholder.

 

Section 9.3 Severability. If any provision or provisions of this Article IX
shall be held to be invalid, illegal or unenforceable as applied to any person
or entity or circumstance for any reason whatsoever, then, to the fullest extent
permitted by law, the validity, legality and enforceability of such provisions
in any other circumstance and of the remaining provisions of this Article IX
(including, without limitation, each portion of any sentence of this Article IX
containing any such provision held to be invalid, illegal or unenforceable that
is not itself held to be invalid, illegal or unenforceable) and the application
of such provision to other persons or entities and circumstances shall not in
any way be affected or impaired thereby. Any person or entity purchasing or
otherwise acquiring any interest in shares of capital stock of the Corporation
shall be deemed to have notice of and consented to the provisions of this
Article IX.

 

7

 

 

Article X
CORPORATE OPPORTUNITY

 

The doctrine of corporate opportunity, or any other analogous doctrine, shall
not apply with respect to the Corporation or any of its officers or directors,
or any of their respective affiliates, in circumstances where the application of
any such doctrine would conflict with any fiduciary duties or contractual
obligations they may have as of the date of this Second Amended and Restated
Certificate or in the future. In addition to the foregoing, the doctrine of
corporate opportunity shall not apply to any other corporate opportunity with
respect to any of the directors or officers of the Corporation unless such
corporate opportunity is offered to such person solely in his or her capacity as
a director or officer of the Corporation and such opportunity is one the
Corporation is legally and contractually permitted to undertake and would
otherwise be reasonable for the Corporation to pursue.

 

Article XI
AMENDMENT OF SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

 

The Corporation reserves the right at any time and from time to time to amend,
alter, change or repeal any provision contained in this Second Amended and
Restated Certificate (including any Preferred Stock Designation), and other
provisions authorized by the laws of the State of Delaware at the time in force
that may be added or inserted, in the manner now or hereafter prescribed by this
Second Amended and Restated Certificate and the DGCL; and, except as set forth
in Article VIII, all rights, preferences and privileges herein conferred upon
stockholders, directors or any other persons by and pursuant to this Second
Amended and Restated Certificate in its present form or as hereafter amended are
granted subject to the right reserved in this Article XI.

 

[Signature Page Follows]

 

8

 

 

IN WITNESS WHEREOF, Pensare Acquisition Corp. has caused this Second Amended and
Restated Certificate to be duly executed and acknowledged in its name and on its
behalf by an authorized officer as of the date first set forth above.

        PENSARE ACQUISITION CORP.         By:       Name:     Title:

 

 

[Signature Page to Second Amended and Restated Certificate of Incorporation]

 

 

 



 

